DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
•	This action is in reply to the amendments filed on 05/09/2022.
•	Claims 1, 9-10, 14, 19, and 21 have been amended and are hereby entered.
•	Claims 5-6, 8, 11, and 18 have been canceled.
•	Claims 1-4, 7, 9-10, 12-17, and 19-21 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed May 9, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 12, that the claims utilize specific recited algorithms resulting in a specific improved user interface, the Examiner respectfully disagrees.  As an initial matter, an improvement in the ability to display safety and environmental neighborhood data to a user on a user interface is not a technical solution to a technical problem, but rather is a business process solution to a business process problem.  Furthermore, the pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of providing accurate information for an individual looking to move to an area he or she is not familiar with (see at least [0003] of the Specification). The claims of the instant application describe an improvement to mental process of observations, evaluations, and judgments i.e., determining safety scores and safety assessment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argues on page 13 that the claims are not in a group of an abstract idea and are thus patent eligible.  The Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for generating a present value for an environmental pattern, identifying one or more terms to identify a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter, which is a concept performed in the human mind, specifically an observation, evaluation, judgment, and opinion.  The Specification at [0021] discloses systems and methods for “creating a model and/or safety score(s) using various applicable data (e.g., claims data, catastrophe models (CATs), weather data, crime data, etc.).  The models and/or scores could be made available to consumers, through real estate or other property or neighborhood focused websites, who may be interested in purchasing the scores and/or models or through an entity's quote process where it could result in recommendations for additional policies or coverages.  When an individual is looking to move to an area he or she is not familiar with, he or she may not be aware of problems that may be typically associated with the area, such as the crime rate, an increased risk of flood or fire, or the like. For example, a prospective buyer may not realize that an area has an increased flood or fire risk. An individual could use the models and/or scores as a way to become more familiar and comfortable with a neighborhood, for example, when moving to or seeking to establish oneself in a new area. Furthermore, the scoring could lead to increased coverage limits, more products bought or changes to the property to reduce risk.”   The Specification and claims focus on an improvement to the process of determining safety scores based on observations, which is a concept performed in the human mind, which falls within the category of Mental Processes and therefore is an abstract idea.
Applicant’s reliance upon Core Wireless on page 13 is misplaced.  In Core Wireless, the claims were found to patent eligible because they pertained to improvement to a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices.  The specification of Core Wireless addressed specific problems with traditional user interfaces on mobile devices, particularly devices with small displays, showing that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49.  The claims and specification in Core Wireless were directed towards this problem and resulted in a benefit of the speed of a user’s navigation through various views and windows being improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.  The Examiner fails to see how Core Wireless is applicable as the focus of the claims and specification of the instant application is not on a solution or technical problems in the relevant art related to a GUI on a mobile device.  Furthermore, the specification of the instant application is silent on there being any problems or technical improvement related to the GUI, therefore this argument is not persuasive.
Applicant’s reliance upon Example 40 on pages 13-14 is misplaced.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo.  The Examples provided in Office Guidance are hypothetical and intended to be illustrative only.  While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  Furthermore, the claim 1 in hypothetical Example 40 were found to be eligible because the claim addressed problems relating to optimizing network performance, resolving network issues, and improving network security.  Example 40 explains that continual generation and export of Netflow records substantially increases the traffic volume on the network which hinders network performance.  The claim 1 in Example 40 directly address this challenge by varying the amount of network data collected based on monitored events in the network, particularly, by claiming a method that limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition.  Turning to the instant application, the claims are not addressing a problem technical in nature, but are an improvement to a business process i.e., an improvement to the process of determining safety scores based on observations.  The Examiner finds no parallel between the Applicant’s claims and the hypothetical, patent-eligible Claim 1 described in Example 40 of the October 2019 update.
Furthermore, regarding Applicant’s arguments on pages 13-14 that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device and from a second device associated with the desired geographic area, data; processing via one or more natural language processors of the computing device, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation comprising a display on a user interface such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computing device having one or more processors and from a user device to perform the claimed method steps and system functions.  The computing device and processors are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses the problem and improvement to mental process of observations, evaluations, and judgments.  The Specification at [0003] discloses shortcomings with providing accurate information for an individual looking to move to an area he or she is not familiar with, and at [0021] discloses “At a high level, systems and methods are disclosed for creating a model and/or safety score(s) using various applicable data (e.g., claims data, catastrophe models (CATs), weather data, crime data, etc.). The models and/or scores could be made available to consumers, through real estate or other property or neighborhood focused websites, who may be interested in purchasing the scores and/or models or through an entity's quote process where it could result in recommendations for additional policies or coverages. When an individual is looking to move to an area he or she is not familiar with, he or she may not be aware of problems that may be typically associated with the area, such as the crime rate, an increased risk of flood or fire, or the like. For example, a prospective buyer may not realize that an area has an increased flood or fire risk. An individual could use the models and/or scores as a way to become more familiar and comfortable with a neighborhood, for example, when moving to or seeking to establish oneself in a new area. Furthermore, the scoring could lead to increased coverage limits, more products bought or changes to the property to reduce risk.”    The Specification at [0074] also discloses that the “systems, apparatuses, computer-readable media and methods described above may further provide for increased accuracy in identifying risk associated with a home, user, etc. Accordingly, one or more insurance rates, premiums, and the like, may be adjusted based on this more accurate risk.” 
Applicant’s reliance upon Example 38 on page 14 is misplaced.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo.  The Examples provided in Office Guidance are hypothetical and intended to be illustrative only.  While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  The claims in hypothetical Example 38 were found to be eligible because the claims did not recite any judicial exceptions enumerated in the 2019 PEG. Example 38 explains that the claims of the Example do not recite a mathematical relationship, formula, or calculation; nor do the claims of the Example recite a mental process or certain methods of organizing human activity.  Turning to the instant application, the claims of the instant application do recite an abstract idea.  The claimed inventions of the instant application allows for generating a present value for an environmental pattern, identifying one or more terms to identify a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter, which is a concept performed in the human mind, specifically an observation, evaluation, judgment, and opinion.  The Examiner finds no parallel between the Applicant’s claims and the hypothetical, patent-eligible claim described in Example 38 of the October 2019 update.
Regarding Applicant’s arguments on pages 14-15, that the claims include something more, or “significantly more” than the abstract idea, the Examiner respectfully disagrees.  The additional elements of the claims do not recite significantly more than the abstract idea.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the claims of the instant application, the computing device allows for, for example, generating a present value for an environmental pattern, recognize one or more terms indicating a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  These are merely generic computer components performing customary and generic steps.  The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-10, 12-17, and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 14, and 19 are directed to a method (claims 1 and 14) and a system (claim 19).  Therefore, on its face, each independent claim 1, 14, and 19 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).  Under Step 2A, Prong One of the 2019 PEG, claims 1, 14, and 19 recite, in part, a method and a system of mental processes.  Claim 1 recites receiving a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determining based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment, the desired geographic area comprising a vicinity defined with a radius span based on the GPS data; determining the radius span of the vicinity as being associated with and defining a neighborhood, the neighborhood identified based on the GPS data; determining one or more environmental sensors associated with the desired geographic area; generate a present value for the environmental parameter; receiving an insurance report based on the neighborhood as defined by the radius span and identified based on the GPS data; processing one or more terms of the insurance report to identify a value of the social parameter; and a model trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter; the representation comprising (i) a map of the desired geographic area, (ii) an indicator of at least one of the social parameter and the environmental parameter overlaid on the map, wherein the indicator is associated with a selection of the at least one of the social parameter and the environmental parameter, and (iii) the first score, the second score, and the third score of the neighborhood safety assessment.
Claim 14 recites receiving a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determining based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment, the desired geographic area comprising a vicinity defined within a radius span based on the GPS data; determining, by the computing device, the radius span of the vicinity as being associated with and defining a neighborhood, the neighborhood identified based on the GPS data; determining one or more environmental sensors associated with the desired geographic area; generate a present value for the environmental parameter; receiving files associated with the desired geographic area based on the neighborhood as defined by the radius span and identified based on the GPS data and describing the environmental parameter and the social parameter; identify a value of the environmental parameter and a value of the social parameter; a model trained to generate the neighborhood safety assessment based on the value of the environmental parameter and the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter; the representation comprising (i) a map of the desired geographic area, (ii) an indicator of at least one of the social parameter and the environmental parameter overlaid on the map, wherein the indicator is associated with a selection of the at least one of the social parameter and the environmental parameter, and (iii) the first score, the second score, and the third score of the neighborhood safety assessment.
And, claim 19 recites receive a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determine, based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment, the desired geographic area comprising a vicinity defined within a radius span based on the GPS data; determine the radius span of the vicinity as being associated with and defining a neighborhood, the neighborhood identified based on the GPS data; identify one or more environmental sensors associated with the desired geographic area; receive an insurance report based on the desired geographic area comprising the vicinity defined within the radius span based on the GPS data; process one or more terms of the insurance report to identify a value of the social parameter; and a model trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter; the representation comprising  (i) a map of the desired geographic area, (ii) an indicator of at least one of the social parameter and the environmental parameter overlaid on the map, wherein the indicator is associated with a selection of the at least one of the social parameter and the environmental parameter, and (iii) the first score, the second score, and the third score of the neighborhood safety assessment.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, and opinion (mental processes), but for the recitation of generic computer components.  The claims as a whole recite a method of mental processes.  The claimed inventions allows for generating a present value for an environmental pattern, identifying one or more terms to identify a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter, which is a concept performed in the human mind, specifically an observation, evaluation, judgment, and opinion.  The mere nominal recitation of a computing device having one or more processors, do not take the claim out of the mental processes grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of claim 1 include a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device and from a second device associated with the desired geographic area, data; processing via one or more natural language processors of the computing device, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation comprising a display on a user interface.  The additional elements of claim 14 include a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device, one or more electronic files; processing, using a natural language processor of the computing device and from the one or more electronic files, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation comprising a display on a user interface.  The additional elements of claim 19 include one or more processors; a natural language processor; memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to performed claimed computer functions; a user device; cause, in real time, the one or more environmental sensors to receive a value; a second device; processing via one or more natural language processors of the computing device, one or more terms; the one or more processors executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation comprising a display on a user interface.  The additional elements are recited at a high-level or generality (i.e., as a generic computer components performing generic computer functions of determining an environmental sensor, causing the environmental sensor to generate a value, recognizing via one or more natural language processors of the computing device one or more terms, generating the neighborhood assessment for the desired geographic area) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-4, 7, 9-10, 12-13, 15-17, and 20-21  simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-4, 7, 9-10, 12-17, and 19-21 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Deep Learning 3 things you need to know,” MathWorks, dated July 18, 2017 https://www.mathworks.com/discovery/deep-learning.html (hereinafter “MathWorks”) discloses machine learning in the form of deep learning using neural networks.
US 2018/0189913 (“Knopp”) discloses a computerized method for monitoring, analyzing, normalizing, applying, predicting, etc., various conditions, and the method may also include generating a location-score at a specified location and/or a safety-score for an individual, object, and/or asset at the specified location.
DEFINITION Cognitive Computing by TechTarget, dated July 2018 https://searchenterpriseai.techtarget.com/definition/cognitive-computing#:~:text=The%20term%20cognitive%20computing%20is,aim%20to%20simulate%20human%20thought.&text=A%20number%20of%20AI%20technologies,networks%2C%20NLP%20and%20sentiment%20analysis.  (hereinafter “TechTarget”) defines cognitive computing as “The term cognitive computing is typically used to describe AI systems that aim to simulate human thought. Human cognition involves real-time analysis of environment, context and intent, among many other variables that inform a person's ability to solve problems. A number of AI technologies are required for a computer system to build cognitive models that mimic human thought processes, including machine learning, deep learning, neural networks, NLP and sentiment analysis.”
Evelyn L. Kent, “Cognitive computing The human benefit of natural language processing” dated May 31, 2016, https://www.kmworld.com/Articles/News/News-Analysis/Cognitive-computing--The-human-benefit-of-natural-language-processing-111268.aspx#:~:text=Natural%20language%20processing%20(NLP)%20is,process%20and%20understand%20human%20language.&text=Other%20deep%20technical%20processes%20behind,and%20statistics%20across%20training%20corpora. (hereinafter “Kent”) discloses Natural language processing (NLP) is a core ability of cognitive computing systems and is often defined as helping computers process and understand human language.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694